Title: To Thomas Jefferson from Horatio Gates, 7 December 1801
From: Gates, Horatio
To: Jefferson, Thomas


          
            Dear Sir
            New York 7th. Decemr. 1801:—
          
          To relieve your mind from the Fatigue of National Affairs, which must necessarily oppress it; I send you the inclosed from the pen of my ingenious friend, & relation, John Garnet; I take this Liberty, knowing how much you wish to be early acquainted with all Discoveries tending to Enlighten Mankind.—perhaps it may be the means of bringing two Men of Science to an intimate acquaintance;—Mr: Garnet has a Farm, about a Mile West of Brunswick, in Jersey; where he is indulging his passion for Agriculture, and his rage for Science; His means are happily more than adequate to all his pursuits; so if you should hereafter add one to your Scientific acquaintance, you will not increase your Number of Official Expectants—Go on as you have begun, and United America will bless the hour when they placed Power in your Hands—Mrs: Gates presents you her Compliments. I trust you will always believe me your Sincere Friend,
          and Obedient Servant,
          
            Horatio Gates.
          
        